STONE, J. —
We do not think tbe objection to tbe indictment in this cause was well taken. Tbe caption showed tbe court, term, and tbe organization of tbe grand jury, by which tbe indictment was found. Tbe words, “ City Court,” were unnecessarily inserted in tbe indictment; it was good without them, and tbe court did right in regarding them as sur-plusage, and overruling tbe .demurrer. — See Reeves v. The State, 20 Ala. 33; Perkins v. State, 50 Ala. 154.
In tbat jealous care which the law exercises at all times in protection of life and liberty; in tbe tender regard it pays to human weakness and frailty, it is laid down as one of the cardinal rules of evidence, tbat confessions of guilt shall not be received against a prisoner, until it is first affirmatively *246shown, that they were made voluntarily. They are prim a facie inadmissible, and the onus rests on the prosecution to repel the imputation of undue influence. Any inducement of profit, benefit, or melioration held out; any threat of violence, injury, increased rigor of confinement, or any other menace which can inspire alarm, dread, or the slightest fear, is enough to exclude the confession, as not voluntarily made. The law cannot measure the strength of human fortitude or will to resist importunity, persuasion, or proffered alleviation, on the one hand, or threats, no matter how slight, on the other. Hence, to justify their admission, confessions must be voluntary in fact.
And the question, whether confessions were voluntarily made or not, is one of law, to be decided by the court, and not one of fact for decision by the jury. When such testimony is offered, preliminary proof should first be made, showing the circumstances under which the alleged confession was made ; and when desired by either party, the court, before admitting the evidence, should hear the testimony offered on each side, and from it determine whether the testimony establishes the fact that the confession was voluntarily made. And if, after receiving such testimony, it is after-wards shown that the confession was procured by threats or promises, as above defined, the court should exclude from the jury all evidence of such confessions. — Bob v. The State, 32 Ala. 560; Aaron v. The State, 37 Ala. 106; King v. The State, 40 Ala. 314; 1 Greenl. Ev. § 219. So, if, after hearing all the evidence, the mind of the .court entertain a reasonable doubt whether the testimony was or was not voluntary, that doubt ought to be resolved in favor of the accused, and the testimony excluded. — -2 Lead. Cr. Cases, 167.
When the evidence of confessions was offered and received in this case, only one witness had been examined, who denied that any threats or promises were offered to the witness; and, consequently, the confession, according to this witness, was voluntary. Subsequently, two other witnesses were examined, each testifying to an inducement held out to the prisoner, to confess his guilt; fixing the time, place, and conversation the same as those deposed to by the witness for the prosecution. The prisoner then moved the court to exclude the evidence of confession; but the court overruled the motion, and the prisoner excepted.
Inasmuch as the question we are considering, though one of fact, is always for the court, and never for the jury, the question arises, is the judgment of the primary court on conflicting evidence revisable in this court; and if so, what in-tendments are we to indulge in regard to the rulings of the *247court below? We have made as diligent search for authorities bearing on this question, as our engagements would allow, and hato found nothing that bears directly on the subject. In the many cases we have examined, there has been no dispute about the facts. The question in them has been, what words or acts, and by whom spoken or done, are sufficient to exclude the confession as unduly obtained.
On the first branch of the inquiry propounded aboye, we do not doubt that it is alike within the pale of our power and duty, to review the finding of the court on this question of fact. Such is the rule, when, by law, the court is constituted the trier of the facts. — Mims v. Sturdevant, 23 Ala. 664; Shaw v. Beers, 25 Ala. 449; Bradley v. Andress, 30 Ala. 80. But, in such cases, it is not to be overlooked that the court below has the witnesses before it, and examines them ore tenus, and “can apply the same tests to their testimony which a jury is authorized by law to do. They can look to the demeanor of a witness on the stand, and perceive whether he has any inclination or bias in favor of either party; observe and judge of his powers of discernment, memory and description, and determine therefrom the just weight and value of his testimony.” — Kirksey v. Kirksey, 41 Ala. 626, 641. Such judgments of fact, so pronounced by inferior courts on oral testimony, and on issues which the law makes it their duty to try, it is said, “ should not be disturbed, except on the clearest conviction of an erroneous decision.” Further, “ the judgment of the court below should not be set aside, unless a court would be authorized, upon established principles, to set aside the verdict of a jury, where the issue had been tried by them.” — Kirksey v. Kirksey, supra ; Bradley v. Andress, 30 Ala. 80, and authorities cited. In another case, presenting the same question, this court said, the judgment of the inferior court “ will not be reversed on error, unless its decision on the facts is shown to be manifestly wrong.” Dane v. Mayor, &c., 36 Ala. 304. We know no principle which will authorize us, in this case, to depart from the rule above laid down.
Three witnesses were examined before the presiding judge on this question. He could, and doubtless did, observe their manner. One denied all persuasion, inducement, or threats. The other two proved an inducement offered, which, if believed, would have required the exclusion of the confession. It is within the scope of permissible inferences from the record, without doing violence to any of its statements, that the presiding judge believed the one witness, and disbelieved the two. It was his duty to discard their evidence, if their manner was such as to discredit them. Of course, we do *248not mean that the court, or any other trier of facts, can capriciously, and without reason, disregard any of the legal evidence. What we do mean is, that when an upright and conscientious judge, in faithful, earnest pursuit of simple truth, without regard to the consequences which may follow, finds in the manner of a witness that which clearly discredits him, he should not, and cannot, allow his testimony to exert any influence in the formation of his judgment.
Inasmuch as the present record fails to inform us upon what ground the judge of the City Court refused to rule out the evidence of the prisoner’s confession; and inasmuch as this record does not contain enough to justify us in reversing his finding, if it had affirmed that he believed the one witness, and disbelieved the two, we feel it our duty to presume, in favor of the correctness of his ruling, that that was the ground on wkiqh he overruled the motion to exclude.
What we have said above shows that the City Court did not err, either in the charge given, or in the refusal to give the charge requested. We find no error in the record, and the judgment of the City Court is affirmed.